DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the drawings and claims, filed on 03/02/2022, have been entered.
Applicant’s amendments caused withdrawal of the objection to the drawings. Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-11, 13-21, and 23-38 as being unpatentable over Kato et al. (US 2010/0012931 A1) and of claims 1-8, 11-16, 18, 20-21, and 23-24 as being unpatentable over Yoon et al (WO 2011/010844 A1) in view of Tominaga et al. (US Pat. No. 7,318,966 B2)
Applicant’s amendments do not overcome the nonstatutory double patenting rejection of claims 1-2, 4-5, and 9-13 over claims 7 and 9 of U.S. Patent No. 8,057,919 B2, nor the rejection of claims 1-2, 4-5, and 9-13 over claims 1-2 of U.S. Patent No. 8,372,529 B2. These rejections are maintained.
	Claims 1, 11-12, 23, 25, and 27-28 have been amended.
	Claims 39 and 40 have been added.
	Claims 7-8, 26, and 35 have been cancelled.
	Claims 1-6, 8-25, 27-34, and 36-40 are pending in the application.

	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-6, 9-21, and 23-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2009/0309488 A1).
With respect to claim 1, Kato discloses an aromatic heterocyclic derivative represented by formulae (5) (paragraph 0062) which is pictured below.

    PNG
    media_image1.png
    113
    314
    media_image1.png
    Greyscale

In this formula, X5 is N-R1, X6 is an oxygen atom (paragraph 0063), R1 is a substituted aromatic hydrocarbon group having a ring formed of 6 carbon atoms (benzene), and the substituent is a heteroaromatic group having rings of 12 carbon atoms (dibenzofuran, paragraph 0119, lines 45-46), L1 is a single bond (paragraph 0066, lines 1-2), L2 is a single bond (paragraph 0067, lines 1-2), A1 is a hydrogen atom (paragraph 0069, lines 1-2), A2 is a hydrogen atom (paragraph 0070, lines 1-2), and the number of Y1 and Y2 is zero so that they are not present (paragraph 0071, line 12)
This forms the compound below.

    PNG
    media_image2.png
    357
    356
    media_image2.png
    Greyscale

This compound reads on instant formula (1-1) when A is represented by formula (1b), X represents an oxygen atom, W and Z are a single bond, a, d, e, f, and g are 0 so that R1, R3, R4, R8, and R9 are not present, Q is represented by formula 1c and L2 is an arylene group comprising 6 ring carbon atoms (phenylene) and Y is an oxygen atom.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which shows high luminous efficiency, is free of any pixel defect, and has a long lifetime (paragraph 0019), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
It should be noted, that although Kato does not specifically define R1 as a polycyclic heterocyclic system in which more than 1 aromatic system are linked together, Kato provides 1 through embodiments such as, for example, (171) and (172) (page 43). 
With respect to claim 2, Kato teaches the aromatic heterocyclic derivative of claim 1, and W and Z are single bonds, as pictured above.
With respect to claim 3, Kato teaches the aromatic heterocyclic derivative according to claim 2, and the compound reads on instant Formula 2-2.
With respect to claim 4, Kato teaches the aromatic heterocyclic derivative according to claim 2, as discussed above. Kato also teaches the compound may be represented by formulae (9) (paragraph 0072), which is pictured below.

    PNG
    media_image3.png
    185
    385
    media_image3.png
    Greyscale

In this formula, X11 is N-R1, X12 is an oxygen atom (paragraph 0073), R1 is a substituted aromatic hydrocarbon group having a ring formed of 6 carbon atoms (benzene), and the substituent is a heteroaromatic group having rings of 12 carbon atoms (dibenzofuran, paragraph 0119, lines 45-46), L1 is a single bond (paragraph 0066, lines 1-2), L2 is a single bond (paragraph 0067, lines 1-2), A1 is a hydrogen atom (paragraph 0069, lines 1-2), A2 is a hydrogen atom (paragraph 0070, lines 1-2), and the number of Y1 and Y2 is zero so that they are not present (paragraph 0071, line 12)
This forms the compound below.

    PNG
    media_image4.png
    448
    339
    media_image4.png
    Greyscale

	
This compound reads on instant formula (3-1) when X represents an oxygen atom, W and Z are a single bond, R1 represents a substituted aryl group comprising 6 ring atoms and the substituent is a heteroaryl group, a is 1, d, e, f, and g are 0 so that R1, R3, R4, R8, and R9 are not present, L2 is an arylene group comprising 6 ring carbon atoms (phenylene) and Y is an oxygen atom.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which shows high luminous efficiency, is free of any pixel defect, and has a long  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 5, Kato teaches the aromatic heterocyclic derivative according to claim 2, as discussed above. Kato also teaches the compound may be represented by formula (13) (paragraph 0082), which is pictured below.

    PNG
    media_image5.png
    178
    396
    media_image5.png
    Greyscale

In this formula, X13 is N-R1, X14 is an oxygen atom (paragraph 0083), R1 is a substituted aromatic hydrocarbon group having a ring formed of 6 carbon atoms (benzene), and the substituent is a heteroaromatic group having rings of 12 carbon atoms (dibenzofuran, paragraph 0119, lines 45-46), L1 is a single bond (paragraph 0066, lines 1-2), L2 is a single bond (paragraph 0067, lines 1-2), A1 is a hydrogen atom (paragraph 0069, lines 1-2), A2 is a hydrogen atom (paragraph 0070, lines 1-2), and the number of Y1-Y3 is zero so that they are not present (paragraph 0071, line 12).
This forms the compound below.

    PNG
    media_image6.png
    461
    341
    media_image6.png
    Greyscale

	
This compound reads on instant formula (4-1) when X represents an oxygen atom, W and Z are a single bond, R1 represents a substituted aryl group and the substituent is a heteroaryl group, a, d, e, f, and g are 0 so that R1, R3, R4, R8, and R9 are not present, L2 is an arylene group comprising 6 ring carbon atoms (phenylene) and Y is an oxygen atom.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which shows high luminous efficiency, is free of any pixel defect, and has a long  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 6, Kato teaches the species formed by the combination of formulae 1-1 and 1-b, and the species in claim 6, which is formed by the combination of formulae 1-1 and 1-a, becomes alternative to the primary species, and thus the features of the species of instant claim 6 is not required by the claims, and Kato reads on the claims.
With respect to claim 9, Kato teaches the aromatic heterocyclic derivative of claim 1, and X represents an oxygen atom, as discussed above.
With respect to claim 10, Kato teaches the aromatic heterocyclic derivative of claim 1, as discussed above. Kato also teaches that X12 can be a sulfur atom (paragraph 0052, lines 1-3). This would form a compound that reads on the instant claims.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which shows high luminous efficiency, is free of any pixel defect, and has a long lifetime (paragraph 0019), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 11 and 12, Kato teaches the species formed by the combination of formulae 1-1 and 1-b, and the species in claims 11 and 12, which are formed by the combination 
With respect to claim 13, Kato teaches the aromatic heterocyclic derivative of claim 1, and Y is an oxygen atom so that the aromatic heterocyclic group at R1 is a dibenzofuran group, as discussed above.
With respect to claim 14, Kato teaches the aromatic heterocyclic derivative of claim 1, as discussed above. Kato also teaches the aromatic heterocyclic group at R1 can be a dibenzothiophene group, wherein Y would be a sulfur atom (paragraph 0113, lines 1-6). This would form a compound that reads on the instant claim.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which shows high luminous efficiency, is free of any pixel defect, and has a long lifetime (paragraph 0019), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 15, Kato teaches the aromatic heterocyclic derivative of claim 1, and L2 is bonded to a carbon atom at a 4-position of the structure represented by formula (1c), as pictured above.
With respect to claims 16-19, Kato teaches the aromatic heterocyclic derivative of claim 1, and Kato teaches a general structure for an organic EL device which includes an anode, a hole 
It would have been obvious to a person having ordinary skill in the art prior to the invention being made to use the claimed aromatic heterocyclic derivative as a hole transport material in the organic layer of an organic electroluminescent device as taught by Kato.
With respect to claims 20 and 21, Kato teaches the organic electroluminescence device of claim 18, and Kato teaches the light emitting layer may comprise an orthometalated iridium phosphorescent material (paragraph 0143-0144).
It would have been obvious to a person having ordinary skill prior to the invention being made to use a phosphorescent, orthometalated iridium complex in the light emitting layer, as taught by Kato.
With respect to claim 23, Kato teaches the aromatic heterocyclic derivative according to claim 1, and the arylene group comprising 6 carbon ring atoms for L2 is a divalent residue of benzene (phenylene), as discussed above.
With respect to claim 24, Kato teaches the aromatic heterocyclic derivative of claim 1 and ring A is represented by formula 1b, as discussed above.
With respect to claim 25, Kato teaches the aromatic heterocyclic derivative according to claim 24 and W and Z are a single bond, as discussed above.
With respect to claim 27, Kato teaches the aromatic heterocyclic derivative according to claim 25, and L2 is a divalent residue of benzene (phenylene), as discussed above.
With respect to claims 28 and 29, Kato teaches the aromatic heterocyclic derivative according to claim 25, and L2
With respect to claim 30, Kato teaches the aromatic heterocyclic derivative according to claim 25, and X and Y are oxygen atoms as discussed above.
With respect to claim 31, Kato teaches the aromatic heterocyclic derivative of claim 27, and Y is an oxygen atom, as discussed above.
With respect to claim 32, Kato teaches the aromatic heterocyclic derivative of claim 28, and Y is an oxygen atom, as discussed above.
With respect to claim 33, Kato teaches the aromatic heterocyclic derivative of claim 28, and X and Y are oxygen atoms, as discussed above. 
With respect to claim 34, Kato teaches the aromatic heterocyclic derivative of claim 25, and it is represented by formula (1-1) as discussed above.
With respect to claim 35, Kato teaches the aromatic heterocyclic derivative of claim 26, and it is represented by formula (1-1), as discussed above.
With respect to claim 36, Kato teaches the aromatic heterocyclic derivative of claim 28, and it is represented by formula (1-1), as discussed above.
With respect to claim 37, Kato teaches the aromatic heterocyclic derivative of claim 29, and it is represented by formula (1-1), as discussed above.
With respect to claim 38, Kato teaches the aromatic heterocyclic derivative of claim 33, and it is represented by formula (1-1), as discussed above.
With respect to claim 39, Kato teaches the aromatic heterocyclic derivative according to claim 24, and the heteroaryl group comprising 5 to 30 ring atoms for R1 is a dibenzofuranyl group, as discussed above.
With respect to claim 40, Kato teaches the aromatic heterocyclic derivative according to claim 25, and the heteroaryl group comprising 5 to 30 ring atoms for R1 .

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2009/0309488 A1) as applied to claims 1-6, 9-21, and 23-40 above, and further in view of Hamada et al. (US 2007/0009762 A1).
With respect to claim 22, Kato teaches the organic electroluminescent device according to claim 19, however, Kato does not teach the hexaazatriphenylene compound of claim 22 in a layer adjacent to the hole transporting layer.
Hamada teaches an organic electroluminescent element with a longer lifetime. Hamada teaches this device has a light emitting layer and a hole transport layer, and adjacent to the hole transport layer is an intermediate layer which has a LUMO lower than that of the hole transport layer and the light emitting layer.
Hamada gives an example of the inventive intermediate layer compound in paragraph 0020, which is the hexaazatriphenylene derivative below.

    PNG
    media_image7.png
    223
    354
    media_image7.png
    Greyscale

Hamada teaches that when this material is used in an intermediate layer, it has a LUMO lower than the hole transport layer and light emitting layer, which allows the intermediate layer to trap electrons that have passed through the light emitting layer. By trapping electrons, there is 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the hexaazatriphenylene derivative of Hamada into a layer adjacent to the hole transport layer of Kato in order to trap excess electrons moving from the light emitting layer and increase the lifetime of the electroluminescent device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9 of U.S. Patent No. 8,057,919 B2. The compounds in the ‘919 patent read on instant formulae 1-1-1b and 1-2-1b when at least one of X3, X4, X5, and X6 is N-R1. The claimed invention is a subspecies of the compounds in ‘919.
Claims 1-2, 4-5, and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,372,529 B2. The compounds in the ‘529 patent read on instant formulae 1-1-1b and 1-2-1b when at least one of X1 and X2 is N-R1 (‘529 claim 1), and formulae 4, 5, 8, and 9 (‘529 claim 2). The claimed invention is a subspecies of the compounds in ‘529.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786